 



Exhibit 10.10
GLOBAL EMPLOYMENT HOLDINGS, INC.
FIRST AMENDMENT
TO
SENIOR SECURED CONVERTIBLE NOTES
     THIS FIRST AMENDMENT TO SENIOR SECURED CONVERTIBLE NOTES (this
“Amendment”), dated as of February 28, 2007, is made by and among Global
Employment Holdings, Inc., a Delaware corporation (the “Company”), and the
noteholders listed on the signature pages hereto (individually, a “Noteholder”
and collectively, the “Noteholders”). Capitalized terms used but not defined
herein shall have the meanings set forth in the Company’s Senior Secured
Convertible Notes, dated as of March 31, 2006 (the “Notes”).
     WHEREAS:
     A. The Company and the Noteholders are parties to the Notes Securities
Purchase Agreement, dated March 31, 2006, as amended, pursuant to which the
Company issued and the Noteholders purchased the Notes.
     B. The debt evidenced by the Notes is subordinated to the Senior
Indebtedness.
     C. The Company’s subsidiary Global Employment Solutions, Inc. has proposed
a senior debt refinancing (the “Refinancing”) whereby the Credit Facility will
be terminated and the Senior Indebtedness will be paid in full to Wells Fargo
Bank, N.A. and a new credit agreement will be entered into with CapitalSource
Finance LLC (“CapitalSource”) and other lenders (the “New Senior Lenders”) to
permit borrowings of up to $30,000,000 (the “New Credit Agreement”).
     D. The consent of the holders of 66-2/3% of the aggregate principal amount
of the Notes is required for the Refinancing and for the amendment of three
defined terms in the Notes to reflect the Refinancing.
     NOW, THEREFORE, the Company and the Noteholders hereby agree as follows:
     1. Amendment to Section 2. The following sentence is added to the end of
Section 2 of the Notes:
“In addition, the Interest Rate shall be increased from 8.0% to 9.5% for the
period beginning on February 28, 2007 and ending on the date on which the
Company has issued at least $5,000,000 of Common Stock for cash (or, if such
Common Stock has not previously been issued, the date on which an aggregate of
$3,000,000 of Common Stock has been issued to Howard Brill, Charles Gwirtsman
and John Borer, in accordance with the terms of the letter agreement dated
February 28, 2007 between those individuals and the Company).”
     2. Amendment of Section 28. The following sub-sections of Section 28 of the
Notes are amended to read in their entireties as follows:

 



--------------------------------------------------------------------------------



 



          “(h) ‘Consolidated EBITDA’ means, with respect to any Person for any
period, the Consolidated Net Income of such Person and its Subsidiaries for such
period, plus (i) without duplication, the sum of the following amounts of such
Person and its Subsidiaries for such period and to the extent deducted in
determining Consolidated Net Income of such Person for such period:
(A) Consolidated Net Interest Expense, (B) income tax expense, (C) depreciation
expense, (D) amortization expense, including amortization of identifiable
intangibles, (E) expense recorded pursuant to Statements of Financial Accounting
Standards (“SFAS”) No.123(r): Share-Based Payments, (F) non cash costs to
terminate operating leases recorded pursuant to SFAS No. 146: Accounting for
Costs Associated with Exit or Disposal Activities, (G) any indirect and general
expenses related to business combinations expensed pursuant to SFAS No. 141:
Business Combinations, (H) the valuation of the exercise and conversion features
contained in the Note, the Warrants and the Company’s Series A convertible
preferred stock pursuant to SFAS No. 133: Accounting for Derivative Instruments
and Hedging Activities and EITF 00-19, Accounting for Derivative Financial
Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock and
related standards, and (I) any gain or loss recorded related to the
extinguishment of debt pursuant to the applicable standards; plus, (ii) when
calculated with respect to the Company for any period in fiscal year 2005,
without duplication, the sum of the following amounts for such period to the
extent deducted in determining Consolidated Net Income of the Company for such
period: (I) any non-material change in the balance of the accrued liability
related to the worker’s compensation insurance program in place prior to
August 2002, as more fully explained in Notes A and N to the Company’s 2004
annual report, (II) the annual management fee to KRG Capital Partners, LLC
incurred prior to Closing, (III) charges related to employee terminations in the
first Fiscal Quarter of 2005, (IV) fees and expenses related to the transactions
contemplated by the Securities Purchase Agreement not to exceed $6 million, (V)
accounting treatment of the transactions contemplated by the Securities Purchase
Agreement with respect to outstanding management equity plan shares and
preferred shares and (VI) retention payments made to members of the Company’s
management in connection with the transactions contemplated by the Securities
Purchase Agreement; plus, (iii) when calculated with respect to the Company for
any period in fiscal year 2006, without duplication, the sum of the amounts in
clauses (ii) (II), (IV), (V) and (VI) above for such period to the extent
deducted in determining Consolidated Net Income of the Company for such period,
and plus, (iv) after the effective date of a merger or acquisition, the
“pro-forma” EBITDA of the acquired entity on a basis as if the merger or
acquisition had been effective for the Company’s previous four consecutive
fiscal quarters, adjusted for non-recurring expenses. Each subsequent fiscal
quarter, pro-forma fiscal quarters would be replaced by actual results. The
intent is to provide credit for pro-forma EBITDA on a rolling basis only for
those quarters in which actual consolidated results are not available.”
          “(m) ‘Credit Facility’ means the Credit Agreement, dated as of
February 28, 2007, by and among the Company, certain subsidiaries of the
Company, and CapitalSource Finance LLC (as the same may be amended from time to
time) and all other Loan Documents (as defined therein), each as has been
amended and may be amended from time to time, or any refunding or replacement
thereof.”
          “(mm) ‘Senior Indebtedness’ means the principal of (and premium, if
any), interest on, and all fees and other amounts (including, without
limitation, any reasonable out-of-pocket costs), enforcement expenses (including
reasonable out-of-pocket legal fees and
- 2 -

 



--------------------------------------------------------------------------------



 



disbursements), collateral protection expenses and other reimbursement or
indemnity obligations relating thereto) payable by the Company under or in
connection with the Credit Facility; provided, however, that (i) the aggregate
amount of the outstanding amount of the Revolving Advances (as defined in the
Credit Facility) made pursuant to the Credit Facility, the outstanding Term Loan
(as defined in the Credit Facility) and the outstanding Letter of Credit Usage
(as defined in the Credit Facility) will not at any time exceed $30,000,000 as
such amount is reduced from time to time by principal payments of the portion of
the Senior Indebtedness constituting term loans and permanent reductions of the
revolving commitments under the Credit Facility and (ii) such Senior
Indebtedness affirmatively provides that the interest per annum (excluding
commitment and similar per annum fees, but not in a default period) will be:
(1) with respect to the Prime Rate Portion of the Principal Balance of each
Revolving Advance, an annual rate equal to the sum of the Prime Rate in effect
from time to time, plus 2.25%, (2) with respect to each portion of the Principal
Balance of each Revolving Advance consisting of a LIBOR Rate Loan, an annual
rate equal to the sum of the applicable LIBOR Rate in effect from time to time,
plus 3.50%, (3) with respect to the Prime Rate Portion of the Principal Balance
of the Term Loan, an annual rate equal to the sum of the Prime Rate in effect
from time to time, plus 3.75%, and (4) with respect to each portion of the
Principal Balance of the Term Loan consisting of a LIBOR Rate Loan, an annual
rate equal to the sum of the applicable LIBOR Rate in effect from time to time,
plus 5.00%.”
     3. No Other Changes. Except as explicitly set forth in this Amendment, all
of the terms and conditions of the Notes remain in full force and effect.
     4. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.
     5. Facsimile Signatures; Counterparts. This Amendment may be executed via
facsimile signature. This Amendment may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
[Signature Pages Follow]
- 3 -

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Amendment
to be executed and delivered as of the date first written above.

          THE COMPANY:       GLOBAL EMPLOYMENT HOLDINGS, INC.    
 
       
By:
  /s/ Howard Brill    
 
       
 
  Name: Howard Brill    
 
  Title: President and Chief Executive Officer    

                              THE NOTEHOLDERS:                    
 
                            CONTEXT ADVANTAGE MASTER FUND, LP, on behalf of
itself, Context Advantage Fund, LP, f/k/a Context Convertible Arbitrage Fund,
L.P., and Context Offshore Advantage Fund, Ltd., f/k/a Context Convertible
Arbitrage Offshore, Ltd.       CONTEXT OPPORTUNISTIC MASTER FUND, L.P.    
 
                            By:   Context Capital Management LLC, its
General Partner and Investment Advisor       By:   Context Capital Management
LLC, its General Partner    
 
                           
By:
  /s/ Michael Rosen       By:   /s/ Michael Rosen                          
 
  Name:   Michael Rosen           Name:   Michael Rosen    
 
  Title:   Managing Member           Title:   Managing Member    
 
                            RADCLIFFE SPC, LTD., for and on behalf of the
Class A Convertible Crossover Segregated Portfolio       MAGNETAR CAPITAL MASTER
FUND, LTD.           By:   Magnetar Financial LLC, its Investment
Manager    
 
                            By:   RG Capital Management, L.P.                  
 
 
  By:   RGC Management Company, L.L.C.                    
 
                           
By:
  /s/ Gerald F. Stahlecker       By:   /s/ Doug Litowitz                        
 
 
  Name:   Gerald F. Stahlecker           Name   Doug Litowitz    
 
  Title:   Managing Director           Its:   Counsel    

 



--------------------------------------------------------------------------------



 



                              GUGGENHEIM PORTFOLIO XXXI, LLC       PANDORA
SELECT PARTNERS, LP    
 
                            By:   Guggenheim Advisors, LLC       By:   Pandora
Select Advisors LLC    
 
  By:   Whitebox Advisors LLC                    
 
                           
By:
  /s/ Jonathan Wood       By:   /s/ Jonathan Wood                          
 
  Name:   Jonathan Wood       Name:   Jonathan   Wood    
 
  Title:   Director, CFO       Title:   Director,   CFO    
 
                            WHITEBOX CONVERTIBLE ARBITRAGE PARTNERS, LP, as a
Subordinated Creditor and as Collateral Agent       WHITEBOX INTERMARKET
PARTNERS, LP    
 
                            By:   Whitebox Convertible Arbitrage
Advisors LLC       By:   Whitebox Intermarket Advisors LLC
By: Whitebox Advisors LLC    
 
  By:   Whitebox Advisors LLC                    
 
                           
By:
  /s/ Jonathan Wood       By:   /s/ Jonathan Wood                          
 
  Name:   Jonathan Wood           Name:   Jonathan Wood    
 
  Title:   Director, CFO           Title:   Director, CFO    
 
                            CAPITAL RESOURCES GROWTH, INC.       GWIRTSMAN
FAMILY PARTNERS, LLC    
 
                           
By:
  /s/ Charles Gwirtsman       By:   /s/ Charles Gwirtsman                      
   
 
  Name:   Charles Gwirtsman           Name:   Charles Gwirtsman    
 
  Title:   President           Title:   President    

         
/s/ Luci Altman
  /s/ Gregory Bacharach    
 
       
Luci Altman
  Gregory Bacharach    
 
       

  /s/ Richard Goldman    
 
       
Howard Brill
  Richard Goldman    
 
       
/s/ Daniel Hollenbach
  /s/ Terry Koch    
 
       
Daniel Hollenbach
  Terry Koch    
 
       
/s/ Michael Lazrus
  /s/ Steven List    
 
       
Michael Lazrus
  Steven List    
 
       
/s/ Kenneth Michaels
  /s/ Steven Pennington    
 
       
Kenneth Michaels
  Steven Pennington    
 
       
/s/ Fred Viarrial
  /s/ Jay Wells    
 
       
Fred Viarrial
  Jay Wells    

 